Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 05/27/2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 05/27/2021 and 10/07/2021.

Drawings

The Examiner contends that the drawings submitted on 05/27/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US 2015/0264348).

As to claim 11, Zou teaches an apparatus for video decoding, comprising processing circuitry configured to:

determine an area with sample values available in a reference sample memory for use in a reconstruction of a current block ([0113]-[0119] and [0203]);

update a history based list for storing locations of previously reconstructed samples of a single value string mode, the locations being limited within the area ([0038], [0109], [0113]-[0119], [0173], and [0180]);

and reconstruct, based on the history based list, a string of the single value string mode within the current block ([0080]-[0082] and [0113]-[0119]).

As to claim 1, the aforementioned claim is rejected similarly as claim 11.

As to claims 2 and 12, Zou further teaches removing a location from an entry in the history based list in response to the location being outside of the area ([0158], [0173], and [0180]; also see FIGs. 9A-9B).

As to claims 3 and 13, Zou further teaches updating an entry of the history based list to store a sample location in the string in response to the string being reconstructed based on the entry of the history based list ([0038], [0109], [0113]-[0119], [0173], and [0180]).

As to claims 4 and 14, Zou further teaches wherein the sample location is one of a first sample location in the string, a last sample location in the string, and a location between the first sample location and the last sample location ([0113]-[0119]).

As to claims 5 and 15, Zou further teaches determining the area at a beginning for coding a region that includes the current block, the region being excluded from the area ([0079], [0173], and [0180]; also see FIGs. 9A-9B).

As to claims 6 and 16, Zou further teaches detecting that a first entry in the history based list stores a location in the region; acquiring a sample value of the location from the reference sample memory; and storing the sample value in a sample buffer ([0113]-[0119], [0135], [0155], [0203], and [0413]).

As to claims 7 and 17, Zou further teaches storing the sample value in a second entry of the sample buffer that is associated with the first entry in the history based list ([0202]-[0204], [0283], and [0393]).

As to claims 8 and 18, Zou further teaches wherein the first entry and the second entry have a same entry index ([0155], [0158], [0173], [0180], [0234], and [0280]).

As to claims 9 and 19, Zou further teaches wherein the second entry is indicated by an entry in an index array that is associated with the first entry ([0010], [0155], [0202]-[0204], and [0279]-[0281]).

As to claims 10 and 20, Zou further teaches setting an availability bit associated with the first entry to indicate unavailable ([0213] and [0215]-[0218]); and accessing, during the reconstruction of the current block, the sample buffer for the sample value in the second entry in response to a string vector points to the location ([0064], [0114], [0202]-[0204], [0232], and [0329]-[0330]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482